UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4824
MAURICE IAN WILSON,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
            Cameron McGowan Currie, District Judge.
                            (CR-00-255)

                  Submitted: September 20, 2001

                      Decided: September 28, 2001

     Before LUTTIG, KING, and GREGORY, Circuit Judges.



Affirmed in part and dismissed in part by unpublished per curiam
opinion.


                              COUNSEL

Henry M. Anderson, Jr., ANDERSON LAW FIRM, P.A., Florence,
South Carolina, for Appellant. Rose Mary Parham, OFFICE OF THE
UNITED STATES ATTORNEY, Florence, South Carolina, for
Appellee.
2                      UNITED STATES v. WILSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Maurice Ian Wilson appeals from his 121-month sentence imposed
following his guilty plea to conspiracy to possess with intent to dis-
tribute and to distribute cocaine and cocaine base (crack). Wilson’s
counsel filed a brief pursuant to Anders v. California, 386 U.S. 738,
744 (1967), stating that there are no meritorious issues for appeal, but
addressing the possibility that the court’s downward departure based
on Wilson’s substantial assistance was inadequate. Wilson was
informed of his right to file a pro se brief, but has not done so.
Because our review of the record discloses no reversible error, we
affirm in part and dismiss in part.

   We find that Wilson’s guilty plea was knowingly and voluntarily
entered after a thorough hearing pursuant to Fed. R. Crim. P. 11. Wil-
son was properly advised as to his rights, the offense charged, and the
maximum sentence for the offense. The court also determined that
there was an independent factual basis for the plea and that the plea
was not coerced or influenced by any promises. See North Carolina
v. Alford, 400 U.S. 25, 31 (1970); United States v. DeFusco, 949 F.2d
114, 119-20 (4th Cir. 1991).

   We find that the district court properly computed Wilson’s offense
level and criminal history category and correctly determined the
applicable guideline range of 121 to 151 months. The court’s imposi-
tion of a sentence within the properly calculated range is not review-
able. United States v. Jones, 18 F.3d 1145, 1151 (4th Cir. 1994).

  Wilson challenges the extent of the court’s departure based on his
substantial assistance. This court lacks jurisdiction to review the
extent of the district court’s downward departure. United States v.
Hill, 70 F.3d 321, 324 (4th Cir. 1995). Accordingly, we dismiss this
portion of the appeal.
                       UNITED STATES v. WILSON                         3
   As required by Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm Wil-
son’s conviction and sentence. This court requires that counsel inform
his client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                        AFFIRMED IN PART, DISMISSED IN PART